DETAILED ACTION
Claims 15-28 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 18, 2018, July 6, 2020, and November 10, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the last two lines, recites the limitation “at least at times over the entire period of time of the addition” which renders the claim 1 indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17, 19-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable as obvious over “Monsanto Chemical Co.” (GB 663,268).
With regard to the limitations of claims 15-17, 19-24, and 27-28, GB’268 discloses that copolymers are prepared by adding 40 to 98 percent of acrylonitrile and 2 to 60 percent of styrene, alpha methyl styrene, or vinyl acetate, to an aqueous medium at reflux temperature at a rate such that the reflux temperature is maintained, the medium containing a water-soluble peroxy catalyst such as hydrogen or sodium peroxide, sodium perborate, or potassium persulphate, and a dispersing agent such as sodium oleate, potassium stearate, triethanolamine, doecylmethylamine, rosin soaps, water-soluble salts of half esters of sulphuric acid and long-chain alkyl alcohols, alkyl aryl sulphonates, sulphonated mahogany soap, and di-2-ethyl hexyl sodium sulphosuccinate. The monomers, which may contain dodecyl mercaptan, may be added separately, or mixed, in the proportions required to produce a uniform copolymer and the catalyst may be wholly charged initially, or added continuously or intermittently during the reaction. The polymerization is stopped by the addition of a polymerization inhibitor, by steam distilling unreacted monomer, by rapid stirring, freezing, the addition of an organic liquid, such as ethanol, or by the addition of an inorganic salt. The resulting copolymers are acetone-soluble and suitable for injection molding or fiber formation (abstract). 

It is noted that the content of the solvent as per claim 19 and the amount of the chain-transferring substance as per claim 21 are result effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of a result effective variable, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
It is worth to mention that Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims ... In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.

With regard to the limitations of claim 25, it is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c). 
Furthermore it is worth to mention that it is axiomatic that one who performs the steps of a process must necessarily produce all of its advantage. Mere recitation of a newly discovered property or function what is inherently possessed by the things or steps in the prior art does not cause a claim drawn to those things to distinguish over the prior art. Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable as obvious over “Monsanto Chemical Co.” (GB 663,268) as applied to claims 15-17, 19-25, and 27-28 above and further in view of Choi et al. (U.S. Patent Application Publication 2013/0133819 A1, now U.S. Patent 8,501,146).


With regard to the limitations of claim 18, GB’268 does not disclose that the initial mixture and/or the added mixture comprises b) at least one comonomer comprising compound i)-iii).
With regard to the limitations of claim 18, Choi discloses a method of processing melt spun acrylic fibers (abstract; paragraph [0026]) comprising the steps of producing acrylic fibers by melt spinning (paragraph [0026]); oxidatively stabilizing the fibers at a temperature of 200-350°C in an oxygen environment (paragraph [0029]); and carbonizing the fibers at 1000-1500°C after stabilization (paragraph [0031]). 
Choi discloses that the precursor for melt spinning the fiber is formed by copolymerizing at least 90 mol% acrylonitrile with the remainder methacrylate (i.e. claimed Formula II compound) (paragraph [0026]) using an extruder with at least one nozzle ((paragraph 0027). 
Both references are analogous art because they are from the same field of endeavor concerning new methods for the production of PAN copolymer by radical polymerization.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to employ the initial mixture and/or the added mixture comprising b) at least one comonomer comprising compound i)-iii) as taught by Choi in GB’268’s method for the production of PAN copolymer with reasonable expectation of success, and thus to arrive at the subject matter of instant claim 18.



Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  The present claim 18 is allowable over the closest references: GB 663,268, Choi et al. (U.S. Patent Application Publication 2013/0133819 A1, now U.S. Patent 8,501,146).
GB’268 and Choi et al. do not disclose or fairly suggest the claimed polyacrylonitrile copolymer according to claim 25, wherein a sol-gel transition, measured by means of an intersection point of the temporal courses of the storage modulus G' and of the loss modulus G" determined in a rheological oscillation experiment with a plate-plate configuration (diameter 20 mm, gap 0.5 mm) with a shear stress amplitude of 200 Pa, at a frequency of 1.6 Hz and a temperature of 235°C, which is at least 30% greater, compared to an identical polyacrylonitrile copolymer, produced according to a starved-feed method and/or after at least 1,200 s. as per instant claim 26.
	

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762